COURT OF APPEALS

           THIRTEENTH DISTRICT OF TEXAS

             CORPUS CHRISTI - EDINBURG


         NUMBERS 13-10-00449-CV & 13-10-00450-CV

RENE RAMIREZ, HIDALGO COUNTY JUDGE,
AND YVONNE RAMON, ELECTIONS ADMINISTRATOR,           Appellants,

                              v.

JOEL QUINTANILLA AND
THE HIDALGO COUNTY REPUBLICAN PARTY,                 Appellees.


            On appeal from the 93rd District Court
                 of Hidalgo County, Texas.


                  NUMBER 13-10-00454-CV

                 IN RE: JOEL QUINTANILLA


              On Petition for Writ of Mandamus.


                       OPINION
              Before Justices Rodriguez, Benavides, and Vela
                       Opinion by Justice Benavides

       Through two interlocutory appeals, Hidalgo County Judge Rene Ramirez and

Elections Administrator Yvonne Ramon seek to overturn orders denying their plea to the

jurisdiction and granting a temporary injunction in favor of appellees, Joel Quintanilla and

the Hidalgo County Republican Party. By petition for writ of mandamus, Quintanilla seeks

to compel Ramirez to order a general election and to place Quintanilla’s name on the ballot

in that election for the office of Hidalgo County Commissioner Precinct One. Because the

issues in each of these three related proceedings center around the appropriate procedure

to elect a county commissioner to a vacancy when the office was not on the primary ballot,

we dispose of all three cases in this opinion. We affirm the orders of the trial court denying

the plea to the jurisdiction and granting the temporary injunction, and we dismiss the

original proceeding as moot.

                                      I. BACKGROUND

       On March 9, 2010, Sylvia Handy, the elected County Commissioner for Precinct

One of the Hidalgo County Commissioners’ Court, resigned from her position after pleading

guilty to federal criminal charges. The term of office for her vacant seat expires on

December 31, 2012. Shortly after accepting her resignation, Ramirez appointed A.C.

Cuellar to the position.

       On May 20, 2010, the Hidalgo County Democratic District Executive Committee

selected Quintanilla as the nominee for Handy’s unexpired term and certified his name to

appear on the November general election ballot. However, on August 3, 2010, Ramirez,

on behalf of the Hidalgo County Commissioners’ Court, ordered a “special election” for the

                                              2
first Tuesday in November to fill Handy’s vacancy.

       On August 9, 2010, Quintanilla filed his first amended original petition seeking

injunctive and declaratory relief against Ramirez and Ramon. Ramirez and Ramon filed

a plea to the jurisdiction, which the trial court denied on August 9, 2010. On August 9, 10,

and 11, 2010, the trial court held evidentiary hearings on the matter. On August 12, 2010,

the trial court granted the injunction. The parties have entered the following “Stipulations

of Fact”:

       1.     On March 2, 2010, the State of Texas and Hidalgo County held the
              statutory mandated primary elections with their duly qualified run-off
              contests.

       2.     The Office of Hidalgo County Commissioner Precinct One (1) was not
              on any primary ballot of any qualified political party conducting an
              election.

       3.     Mrs. Sylvia Handy was elected Hidalgo County Commissioner
              Precinct One (1) in the general election of November 2008, and said
              office is next statutorily mandated for election in the election cycle of
              2010 (both primary and general elections). Sylvia Handy’s County
              Commissioner Precinct One (1) seat expires on December 31, 2012.

       4.     After Mrs. Sylvia Handy pled guilty in the United States District Court
              for the Southern District in Texas, McAllen Division, the said Mrs.
              Handy resigned as Hidalgo County Commissioner Precinct One (1)
              on March 9, 2010. Judge Rene Ramirez accepted Sylvia Handy’s
              resignation on March 12, 2010.

       5.     That Hidalgo County Judge Rene Ramirez appointed Mr. A.C. Cuellar
              as the Commissioner for Precinct One (1) on March 16, 2010 to fill the
              vacancy created by Sylvia Handy’s resignation until the next general
              election as per Section 87.042 of the Texas Local Government Code.

       6.     Hidalgo County Democratic Party convened a meeting of the Precinct
              One (1) party executive committee, comprised of duly elected precinct
              chairs, which nominated Plaintiff Joel Quintanilla as the party nominee
              for Commissioner of Precinct One (1) on May 20, 2010. Said
              procedure was advised by the Secretary of State of Texas by email
                                              3
                 to Ms. Dolly Elizondo, Hidalgo County Democratic Party Chairman.

       7.        On August 3, 2010, Defendant Rene Ramirez, Hidalgo County Judge
                 ordered and called a special election to be voted alongside the
                 November 2, 2010 general election for Hidalgo County Commissioner
                 Precinct One (1).

       8.        The 74th day before the November 2, 2010 General Election is
                 August 20, 2010. The deadline for submitting a person’s candidacy
                 as an independent candidate for Hidalgo County Commissioner
                 Precinct One (1) in the November 2, 2010 general election was May
                 13, 2010.

       9.        On August 3, 2010 Hidalgo County Judge Rene Ramirez ordered Ms.
                 Yvonne Ramon, Hidalgo County Elections Administrator, Defendant
                 herein, to make the appropriate arrangements to conduct both
                 elections.

The trial court’s August 12, 2010, order granting the injunction states the following, in

relevant part:

               After considering Plaintiff Joel Quintanilla’s application for temporary
       injunction order, the pleadings, the affidavits, evidence and arguments of
       counsel, the court finds that Plaintiff will probably prevail on the merits at trial
       of this cause and that Plaintiff will probably prevail at trial in establishing each
       and all of the following:

              a.     That Defendant RENE RAMIREZ, Hidalgo County Judge, does
       not have the authority to order . . . a special election for the position of
       Hidalgo County Commissioner, Precinct 1 be held on November 2, 2010
       allowing any duly qualified resident of Hidalgo County, Texas to place his or
       her name on the ballot, even though said person has not been qualified as
       a candidate pursuant to Chapter 202 of the Texas Election Code or Chapter
       146 of the Texas Election Code.

               b.     That Defendant YVONNE RAMON, Hidalgo County Elections
       Administrator, does not have the authority to conduct the election for the
       position of Hidalgo County Commissioner, Precinct 1 where such election
       would be held as a special election on November 2, 2010 allowing any duly
       qualified resident of Hidalgo County, Texas to place his or her name on the
       ballot, even though said person has not been qualified as a candidate
       pursuant to Chapter 202 of the Texas Election Code or Chapter 146 of the
       Texas Election Code.
                                                4
                c.     That Defendant YVONNE RAMON, Hidalgo County Elections
        Administrator, does not have the authority to place upon the ballot for the
        position of Hidalgo County Commissioner, Precinct 1, the names of anyone
        other than the names of the candidates duly and legally nominated by the
        four recognized political parties in the State of Texas under Chapter 202 of
        the Texas Election Code to the position of Hidalgo County Commissioner,
        Precinct 1 and who have duly notified Defendant YVONNE RAMON of said
        election of a nominee for their respective party, except that voters may write
        in the name of . . . another candidate if said individual has qualified as a
        write-in candidate pursuant to Chapter 146 of the Texas Elections Code.

               d.     That pursuant to Chapter 202 and Section 3.004[1] of the Texas
        Election Code Defendant RENE RAMIREZ, Hidalgo County Judge, is
        required to order a general election November 2, 2010 for the position of
        Hidalgo County Commissioner Precinct 1.

               The Court further finds that harm to Plaintiff is imminent, and if the
        court does not issue the temporary restraining order, Plaintiff will be
        irreparably injured because: Defendants have ordered a special election to
        take place on November 2, 2010, which is contrary to the Texas Election
        Code; [t]here is no basis in law for Defendant Rene A. Ramirez to have
        ordered a special election on November 2, 2010 for the position of Hidalgo
        County Commissioner Precinct 1; persons who are not authorized by Texas
        law are currently being allowed to submit their candidacy for Hidalgo County
        Commissioner, Precinct 1; [d]efendant Rene A. Ramirez is required to order
        a general election on November 2, 2010 for the position of Hidalgo County
        Commissioner Precinct 1 pursuant to Texas Election Code Chapter 202 and
        Section 3.004; and Plaintiff’s rights to run in a general election on November
        2, 1010 for the position of Hidalgo County Commissioner Precinct 1 are
        being prejudiced by Defendants’ actions and omissions since Defendant
        Rene A. Ramirez has not ordered a general election on November 2, 2010
        for the position of Hidalgo County Commissioner Precinct 1 pursuant to
        Texas Election Code Chapter 202 and Section 3.004 and has ordered a
        special election on November 2, 2010 for the position of Hidalgo County
        Commissioner Precinct 1. The Court finds that the deadline for submitting
        a person’s candidacy as an independent candidate for Hidalgo County
        Commissioner, Precinct 1 in the November 2, 2010 general election was on
        May 13, 2010 pursuant to Texas Election Code Section 202.007.

                Without a temporary injunction order, Plaintiff Joel Quintanilla’s rights
        will be immediately and irreparably harmed since: holding a special election
        on November 2, 2010 for Hidalgo County Commissioner, Precinct 1 would
        1
            Section 3.004 of the Texas Election Code authorizes various entities to order elections. See T EX .
E LEC . C OD E A N N . § 3.004 (Vernon 2010). Section 3.004(a)(1) authorizes the county judge to order an election
for “the general election for officers of the county governm ent.” See id. § 3.004(a)(1).
                                                        5
       be against the law, Defendant Rene A. Ramirez has failed to order a general
       election on November 2, 2010 for the position of Hidalgo County
       Commissioner Precinct 1 pursuant to Texas Election Code Section 3.004[,]
       and Joel Quintanilla would be forced to compete against candidates who are
       not entitled to be named upon the ballot for the November 2, 1010 general
       election. The Court further finds that Plaintiff Joel Quintanilla’s rights would
       be immediately and irreparably harmed since if a special election were held,
       the result of said election would be declared null and void preventing anyone,
       including Plaintiff Joel Quintanilla[,] from filling said vacancy[,] except A.C.
       Cuellar. The Court finds that Plaintiff has no adequate remedy at law. The
       court finds that the injury and harm to Plaintiff Joel Quintanilla[,] absent this
       temporary injunction order, will be immediate and irreparable.

              IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that
       Defendant Rene Ramirez in his official capacity as the Hidalgo County
       Judge, and Yvonne Ramon in her official capacity as Hidalgo County
       Elections Administrator are hereby prohibited from:

              (1) allowing persons who have not complied with the requirements of
       Chapter 202 of the Texas Election Code from entering their candidacy for the
       position of Hidalgo County Commissioner, Precinct 1;

             (2) holding or conducting a special election on November 2, 2010 for
       the position of Hidalgo County Commissioner, Precinct 1 in violation of the
       Texas Elections Code; and

              (3) not including Hidalgo County Commissioner Precinct One (1) on
       the ballot in the general election to be held on November 2, 2010.

                IT IS FURTHER ORDERED that Defendant Rene Ramirez in his
       official capacity as Hidalgo County Judge, and Yvonne Ramon in her official
       capacity as Hidalgo County Elections Administrator do all things necessary
       to comply with the prohibitions set out in this temporary injunction order.

In connection with this order, the trial court also issued extensive findings of fact, some of

which are co-extensive with the stipulated facts submitted by the parties. The findings of

fact include, in pertinent part, the following additional matters:

       During November 2009, Hidalgo County Judge J.D. Salinas accepted a
       position with the Federal Government and therefore resigned from office as
       Hidalgo County Judge. Rene Ramirez was appointed by a majority of [the]
       Commissioners’ Court to fill the vacancy left by the departure of J.D. Salinas
                                              6
from County Government. This appointment is for the unexpired term, which
ends December 31, 2010.

      ....

On May 20, 2010, the Hidalgo County Democratic Party lead by Party
Chairperson Dolly Elizondo, convened a meeting of the Democratic Precinct
Chairs for Commissioners Precinct One of Hidalgo County. Said meeting
was for the specific purpose of nominating a candidate to be on the ballot as
Democratic Party Nominee for the November 2010 General Election. The
meeting was set and convened in accordance with the rules set out in the
Election Code of the State of Texas. The procedure for this meeting was
obtained from the Secretary of State. A majority of the duly elected precinct
Chairs nominated the Plaintiff, Joel Quintanilla as the Party nominee for
Commissioner of Precinct One.

There have not been any allegations or evidence that the procedure utilized
by the Democratic Party Chairperson, Dolly Elizondo, were improper, illegal,
or tainted in any manner. Further there is no allegation or evidence that the
[advice] of the Secretary of State was not followed as per the election laws
of the State of Texas. The Court finds therefore, that the process of
nomination utilized by the Democratic Party of Hidalgo County for placement
of a candidate for Commissioner of Precinct One of Hidalgo County was
open to all residents of Precinct One. Further, that the process utilized was
[done] in conformity with State Law.

On Thursday[,] July 29, 2010, Hidalgo County Elections Administrator,
Yvonne Ramon already knew that Criminal District Attorney, Rene Guerra
was requesting a Special Election to fill the vacancy for Precinct One
Commissioner, notwithstanding the fact that the Democratic Party Executive
Committee already had a Candidate for the November General Election.
Mrs. Ramon contacted the Secretary of State to express concerns that she
had with respect to Mr. Guerra’s pending request before [the]
Commissioners’ Court. Specifically, the request concerned the legality of
holding a Special Election in these circumstances. The Secretary of State
responded emphatically that such an election would be illegal[.]

On August 3, 2010, against the [advice] of Counsel Steve Crain with the Law
Firm of Atlas and Hall of McAllen Texas and contrary to the opinion of the
Secretary of State, County Judge Rene Ramirez ordered a Special Election
to fill the vacancy for Commissioner for Precinct One of Hidalgo County.
Judge Ramirez did this with [the advice] of District Attorney Rene Guerra[,]
who ousted attorney Steve Crain as Counsel for the County with respect to
these proceedings. Mrs. Yvonne Ramon was given the order to proceed with

                                     7
the special election notwithstanding that Secretary of State Hope Andrade
had already advised Mrs. Ramon that such action would be illegal.

On August 4, 2010[,] Criminal District Attorney Rene Guerra wrote a letter to
Mrs. Yvonne Ramon, Elections Administrator for Hidalgo County. Mr. Guerra
reminds Mrs. Ramon that a Special Election has been called and that the
County Judge had made careful consideration of all interested parties,
though Mr. Guerra does not specify whom they might be. Mr. Guerra
advises Mrs. Ramon that neither he nor Mrs. Ramon have ever experienced
this before as it has never been done and “it has to raise doubts and
concerns in your [mind] as to how to proceed” . . . . Mr. Guerra goes on to
state the following in his letter. “If you proceed under the Judge’s directives
and my opinion, you are clear of any criticism should we make a mistake.
I know that the Secretary of State gives you a lot of guidance; I really
appreciate this, because it reduces my load. On our special situation, I need
for you to follow my advice once I have reduced it to writing. Please do not
ask for Mr. Crain to also give you direction, because he is not authorized to
do so, when it involves election law matters. He cannot give you an opinion.”

On August 4, 2010[,] Mrs. Ramon corresponded with Mr. Rene Guerra with
reference to the Order to hold a Special Election that she had received from
County Judge Rene Ramirez. Mrs. Ramon had a total of 10 questions,
which she posed to Mr. Guerra as to how to proceed with the Special
Election so ordered at his request . . . . They all express concerns about
complexities and legalities of the Special Election.

On August 5, 2010, Criminal District Attorney Rene Guerra wrote a letter to
Mrs. Ramon, Elections Administrator . . . . Mr. Rene Guerra states that he
believes that the Order for the Special Election now voids the actions of the
Democratic Party Executive Committee. Mrs. Ramon’s remaining questions
go essentially unanswered. Mr. Guerra does tell Mrs. Ramon to follow his
advice and the Order issued by County Judge Rene Ramirez to hold a
special election.

On August 5, 2010, Secretary of State Hope Andrade forwarded an opinion
to the Attorney General of the State of Texas. The opinion on the Special
Election issue was requested by the Attorney General to assist in the
preparation of his opinion as requested by State Representative Aaron Pena,
Vice Chairman of the House Election’s Committee. Secretary Andrade
states in pertinent part, “the unexpired term of office for the Hidalgo County
Commissioner’s Court seat at issue must appear on the November general
election ballot in accordance with the appropriate provisions of the Code
(found in Chapter 202 of Code). Any other process is contrary to state law
and will result in unwarranted complexities.”

                                      8
       The “unwarranted complexities” that Secretary of State Hope Andrade
       predicted have come to life in the form of this lawsuit for Injunctive Relief and
       Declaratory Judgment filed in the 93rd District Court of the State of Texas.

       On August 12, 2010, Ramirez and Ramon filed accelerated appeals of the trial

court’s August 9, 2010 order denying their plea to the jurisdiction in appellate cause

number 13-10-00449-CV and the trial court’s August 12, 2010 order granting the

application for temporary injunction in appellate cause number 13-10-00450-CV. That

same day, appellants filed a “Motion for the Court to Sit En Banc” and a “Motion for

Emergency Oral Argument” in these causes and a “Motion to Stay Temporary Injunction”

in appellate cause number 13-10-00450-CV.

       On August 13, 2010, the Court denied the “Motion for the Court to Sit En Banc” by

per curiam order of the en banc court, with Justice Linda Reyna Yañez not participating.

By separate order, the Court denied the “Motion for Emergency Oral Argument,” ordered

the “Motion to Stay Temporary Injunction” to be carried with the case, and directed

appellees, Joel Quintanilla and the Hidalgo County Republican Party, to file their response,

if any, to the “Motion to Stay Temporary Injunction,” by Tuesday, August 17, 2010. The

Court further ordered appellate causes 13-10-00449-CV and 13-10-00450-CV to be

consolidated and considered together. Given the exigent nature of this case, the Court

shortened relevant appellate time periods under the authority of the Texas Rules of

Appellate Procedure. See TEX . R. APP. P. 2, 39.9; City of McAllen v. McAllen Police

Officers Union, 221 S.W.3d 885, 891 (Tex. App.–Corpus Christi 2007, pet. denied). The

Court ordered these matters to be submitted on the original papers forwarded by the trial

court or on sworn and uncontroverted copies of those papers, together with any reporter’s

record deemed necessary by the parties. See TEX . R. APP. P. 28.1(e). The Court further
                                              9
notified the parties that it would allow these appeals to be submitted to the Court with or

without briefs.

       Also on August 13, 2010, Quintanilla filed a petition for writ of mandamus in

appellate cause number 13-10-00454-CV seeking, inter alia, to compel Ramirez to order

a general election on November 2, 2010 for the position of Hidalgo County Commissioner

Precinct One, and to include Quintanilla’s name on that ballot as the Democratic Party’s

nominee, and alternatively, to compel Ramirez to vacate the order for the special election.

Quintanilla also filed: (1) an “Unopposed Motion for Consolidation” seeking to consolidate

cause numbers 13-10-00449-CV, 13-10-450-CV, and 13-10-00454-CV on grounds that the

parties, facts, and legal issues are substantially the same in these three proceedings, and

(2) an “Unopposed Motion to Accelerate and Give Precedence to Relator’s Application for

Writ of Mandamus.” The Court requested the real parties in interest, appellants herein, to

file a response to the petition for writ of mandamus by August 17, 2010. The Court, having

reviewed and fully considered the foregoing unopposed motions, GRANTS the motion for

consolidation and motion to accelerate.

       On August 16, 2010, appellee, the Hidalgo County Republican Party, notified the

Court that it would not be filing a brief in this matter.

       On August 17, 2010, appellants filed their brief and a response to the petition for writ

of mandamus. That same day, appellee, Quintanilla, filed his “Response to Appellant’s

Motion to Stay Temporary Injunction.” Quintanilla further filed a notice indicating that his

“Response to Appellants’ Motion to Stay Temporary Injunction” and his petition for writ of

mandamus would serve as his appellate brief in the consolidated proceedings. The parties

have further filed a clerk’s record, a supplemental clerk’s record, a reporter’s record, and
                                               10
a supplemental reporter’s record.

                                II. PLEA TO THE JURISDICTION

       Appellants challenge the trial court’s denial of their plea to the jurisdiction in

appellate cause number 13-10-449-CV. A plea to the jurisdiction is a dilatory plea used

to defeat a cause of action without regard to whether the asserted claims have merit.

Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000). The plea challenges the

trial court’s subject-matter jurisdiction. Id.; see Tex. Dep’t of Transp. v. Jones, 8 S.W.3d
636, 638 (Tex. 1999). Whether a trial court has subject-matter jurisdiction is a question of

law that we review de novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217,

226 (Tex. 2004); Tex. Natural Res. Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 855

(Tex. 2002).

       The plaintiff has the burden to plead facts affirmatively showing that the trial court

has jurisdiction. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex.

1993); Univ. of N. Tex. v. Harvey, 124 S.W.3d 216, 220 (Tex. App.–Fort Worth 2003, pet.

denied). We assume the truth of the jurisdictional facts alleged in the pleadings unless the

defendant presents evidence to negate their existence. Miranda, 133 S.W.3d at 227 (citing

Blue, 34 S.W.3d at 555). If a plea to the jurisdiction challenges jurisdictional facts, we

consider relevant evidence submitted by the parties to resolve the jurisdictional issues

raised. City of Waco v. Kirwan, 298 S.W.3d 618, 622 (Tex. 2008) (citing Miranda, 133
S.W.3d at 227); see Blue, 34 S.W.3d at 555. If that evidence creates a fact issue as to

jurisdiction, then it is for the fact-finder to decide. Kirwan, 298 S.W.3d at 622; Miranda,
133 S.W.3d at 227-28. “However, if the relevant evidence is undisputed or fails to raise

a fact question on the jurisdictional issue, the trial court rules on the plea to the jurisdiction
                                               11
as a matter of law.” Miranda, 133 S.W.3d at 228.

       After the defendant “asserts and supports with evidence that the trial court lacks

subject[-]matter jurisdiction, we simply require the plaintiffs, when the facts underlying the

merits and subject[-]matter jurisdiction are intertwined, to show that there is a disputed

material fact regarding the jurisdictional issue.” Id. This standard “generally mirrors” that

of a traditional motion for summary judgment. Id. When reviewing a plea to the jurisdiction

in which the pleading requirement has been met and evidence has been submitted to

support the plea that implicates the merits of the case, we take as true all evidence

favorable to the non-movant. Id.; see County of Cameron v. Brown, 80 S.W.3d 549, 555

(Tex. 2002). We do not “weigh the claims’ merits but must consider only the plaintiffs’

pleadings and the evidence pertinent to the jurisdictional inquiry.” Brown, 80 S.W.3d at

555.

       A plea to the jurisdiction may be granted without allowing the plaintiff an opportunity

to amend its pleading if the pleading affirmatively negates the existence of jurisdiction.

Tex. Dep’t of Transp. v. Ramirez, 74 S.W.3d 864, 867 (Tex. 2002); Cameron County v.

Ortega, 291 S.W.3d 495, 497 (Tex. App.–Corpus Christi 2009, no pet.). However, if the

plaintiff’s pleadings are insufficient to demonstrate jurisdiction but do not show incurable

defects in jurisdiction, the proper remedy is to allow the plaintiff an opportunity to amend

before dismissal. Brown, 80 S.W.3d at 555; Tex. Parks & Wildlife Dep’t v. Morris, 129
S.W.3d 804, 807 (Tex. App.–Corpus Christi 2004, no pet.).

       Appellants contend that the trial court lacked jurisdiction to enter a temporary

injunction preventing the special election. According to appellants, it is well-settled law in

Texas that courts are “without jurisdiction to enjoin the holding of elections.” Appellants
                                             12
further argue that “there are very limited circumstances wherein the Texas Supreme Court

has approved the remedy of injunctive relief to enjoin an election” and contend that

appellees did not seek relief under one of these “narrow exceptions.”

       We agree with appellants that the separation of powers doctrine and the judiciary’s

deference to the legislative branch require that judicial power not be invoked to interfere

with the elective process. See Blum v. Lanier, 997 S.W.2d 259, 263-64 (Tex. 1999) (citing

City of Austin v. Thompson, 147 Tex. 639, 219 S.W.2d 57, 59 (Tex. 1949) (holding that the

district court is without authority to enjoin even a void election); Ex parte Barrett, 120 Tex.
311, 37 S.W.2d 741, 742 (Tex. 1931) (stating that an injunction against holding an election

is outside the general scope of judicial power); City of Dallas v. Dallas Consol. Elec. St. Ry.

Co., 105 Tex. 337, 148 S.W. 292, 295 (Tex. 1912) (declining to enjoin canvassing of votes

on ground that an election was illegal); Leslie v. Griffin, 25 S.W.2d 820, 821-22 (Tex.

Comm’n App. 1930, judgm’t adopted) (same); Winder v. King, 1 S.W.2d 587, 587-88 (Tex.

Comm’n App. 1928, judgm’t adopted) (refusing to enjoin official from calling election); City

of McAllen v. Garza, 869 S.W.2d 558, 561 (Tex. App.–Corpus Christi 1993, writ denied)

(refusing to enjoin allegedly void election); Kolsti v. Guest, 565 S.W.2d 556, 557 (Tex. Civ.

App.–Austin 1978, no writ) (declining to enjoin an official from placing a referendum on the

ballot); Ellis v. Vanderslice, 486 S.W.2d 155, 159-60 (Tex. Civ. App.–Dallas 1972, no writ)

(declining to enjoin an official from certifying a petition for a local option election); Stroud

v. Stiff, 465 S.W.2d 407, 408 (Tex. Civ. App.–Amarillo 1971, no writ) (refusing to enjoin a

city from proceeding under an election resolution)). As long recognized by the Texas

Supreme Court, the judiciary has no power to control the electoral process or matters

referable to the internal issues of political parties:
                                              13
       Except to the extent that jurisdiction is conferred by statute or that the subject
       has been regulated by statute, the courts have no power to interfere with the
       judgments of the constituted authorities of established political parties in
       matters involving party government and discipline, to determine disputes
       within a political party as to the regularity of the election of its executive
       officers, or their removal, or to determine contests for the position of party
       committeemen or convention delegates.

Wall v. Currie, 147 Tex. 127, 129, 213 S.W.2d 816, 817 (1948) (citing 29 C.J.S. ELECTIONS

§ 88); see Dick v. Kazen, 156 Tex. 122, 126, 292 S.W.2d 913, 916 (1956) (“The holding

of elections and the election procedure is a part of the political power of the State, and

except as provided by statute, the judiciary has no control over them.”); see also In re

Cahill, 267 S.W.3d 104, 106 (Tex. App.–Corpus Christi 2008, orig. proceeding); Runyon

v. Kent, 239 S.W.2d 909, 910 (Tex. Civ. App.–San Antonio 1951, writ ref’d).

       Nevertheless, the Texas Election Code expressly provides for injunctive relief to

prevent harm from violations of the election code: “[a] person who is being harmed or is

in danger of being harmed by a violation or threatened violation of this code is entitled to

appropriate injunctive relief to prevent the violation from continuing or occurring.” See TEX .

ELEC . CODE ANN . § 273.081 (Vernon 2010). Further, the Texas Supreme Court has held

that “[a]n injunction that delays the election would be improper, but an injunction that

facilitates the elective process may be appropriate.” Blum, 997 S.W.2d at 263; cf. Ellis,
486 S.W.2d at 159-60 (explaining that courts may act to facilitate the election process, but

injunctions typically interfere with that process). In short, if the matter is one that can be

judicially resolved in time to correct deficiencies in the ballot without delaying the election,

then injunctive relief may provide a remedy that cannot be adequately obtained through an

election contest. Blum, 997 S.W.2d at 264; Ex parte Barrett, 120 Tex. 311, 37 S.W.2d
741, 742 (1931); see also Cahill v. Bertuzzi, No. 13-09-00183-CV, 2010 Tex. App. LEXIS
                                              14
3951, at *17-*18 (Tex. App.–Corpus Christi May 27, 2010, pet. filed) (mem. op.) (stating

that section 273.081 of the election code gives the trial court jurisdiction to enjoin violations

of the election code, but the relief requested must: (1) be timely to correct the alleged

violations; (2) not seek to delay or cancel an election; (3) not interfere with the elective

process; and (4) not inquire into or declare the validity of the election). Moreover, the

Texas Supreme Court has recognized that a trial court may fashion equitable relief

regarding violations of the election code, including the placement or removal of a

candidate’s name on the ballot. In re Gamble, 71 S.W.3d 313, 317 (Tex. 2002) (“As is

evident, the Legislature has specifically called upon the courts to exercise their equitable

powers to resolve election code violations.”).

       We conclude, under the foregoing authorities, that the trial court did not err in

exercising jurisdiction over the instant dispute. Quintanilla sought relief by temporary

injunction in a timely manner to correct the alleged violations of the Texas Election Code,

and the relief he sought did not seek to delay an election. The instant case does not fall

within the parameters of those cases that disallow courts from enjoining elections: while

the injunction enjoins the special election, it mandates a general election in its stead, and

thus allows the electoral process to proceed. In short, the injunction facilitates and does

not impede or otherwise obviate the electoral process. See id. Accordingly, we conclude

that the trial court properly denied appellants’ plea to the jurisdiction. We affirm the August

9, 2010 order of the trial court denying the plea to the jurisdiction.

                                 III. TEMPORARY INJUNCTION

       Ramirez and Ramon also appeal the trial court’s order granting the temporary

injunction in appellate cause number 13-10-00-450-CV. A trial court has broad discretion
                                          15
in deciding whether to grant or deny a temporary injunction. Butnaru v. Ford Motor Co.,

84 S.W.3d 198, 204 (Tex. 2002). Appellate review is strictly limited to evaluating whether

there has been a clear abuse of discretion. See id. We review the evidence in the light

most favorable to the order and indulge all reasonable inferences in favor of the decision.

City of McAllen, 221 S.W.3d at 893. A trial court does not abuse its discretion if it bases

its decision on conflicting evidence where evidence in the record reasonably supports the

trial court’s decision. Davis v. Huey, 571 S.W.2d 859, 862 (Tex. 1978).

       To establish a right to a temporary injunction, an applicant must show: (1) a cause

of action against the defendant; (2) a probable right to the relief sought; and (3) a probable,

imminent, and irreparable injury for which there is no adequate remedy at law. Butnaru,
84 S.W.3d at 204; Wilson N. Jones Mem’l Hosp. v. Huff, 188 S.W.3d 215, 218 (Tex.

App.–Dallas 2003, pet. denied). A probable right of recovery is shown by alleging a cause

of action and presenting evidence tending to sustain it. Miller Paper Co. v. Roberts Paper

Co., 901 S.W.2d 593, 597 (Tex. App.–Amarillo 1995, no writ). An injury is irreparable if

damages would not adequately compensate the injured party or if they cannot be

measured by any certain pecuniary standard. Butnaru, 84 S.W.3d at 204. An adequate

remedy at law is one that is as complete, practical, and efficient to the prompt

administration of justice as is equitable relief. Huff, 188 S.W.3d at 218.

       The purpose of a temporary injunction is to preserve the status quo until a trial on

the merits. Id.; Walling v. Metcalfe, 863 S.W.2d 56, 58 (Tex. 1993). The status quo is the

“last, actual, peaceable, noncontested status which preceded the pending controversy.”

Universal Health Servs., Inc. v. Thompson, 24 S.W.3d 570, 577 (Tex. App.–Austin 2000,

no pet.). In an appeal from an order granting or denying a request for a temporary
                                              16
injunction, appellate review is confined to the validity of the order that grants or denies the

injunctive relief. Id.; see Transp. Co. v. Robertson Transps., Inc., 152 Tex. 551, 261
S.W.2d 549, 553-54 (1953)). We are directed to balance the competing equities in

determining whether injunctive relief to resolve an election code violation is appropriate.

See In re Gamble, 71 S.W.2d at 317.

       The issues raised in these proceedings involve statutory construction, which is

subject to de novo review. City of Rockwall v. Hughes, 246 S.W.3d 621, 625 (Tex. 2008).

In construing statutes, we ascertain and give effect to the Legislature’s intent as expressed

by the statute’s language. Id. Where the statutory text is clear, it is determinative of the

Legislature’s intent, and we give meaning to the language consistent with other provisions

in the statute. Presidio Indep. Sch. Dist. v. Scott, 309 S.W.3d 927, 930 (Tex. 2010). Our

practice when construing a statute is to recognize that “the words [the Legislature] chooses

should be the surest guide to legislative intent.” Fitzgerald v. Advanced Spine Fixation

Sys., Inc., 996 S.W.2d 864, 866 (Tex. 1999). Accordingly, we construe the statutory text

according to its plain and common meaning unless a contrary intention is apparent, or

unless such a construction leads to absurd results. City of Rockwall, 246 S.W.3d at

625-26. We also presume that the Legislature intended a just and reasonable result by

enacting the statute, and so construe the statute in a manner consistent with that

presumption. Presidio Indep. Sch. Dist., 309 S.W.3d at 930; see TEX . GOV’T CODE ANN .

§ 311.021(3)) (Vernon 2005).

        Appellants contend that the controlling authority for determining how to fill

vacancies by resignation is contained within chapter 201 of the Texas Election Code.

According to appellants, section 201.002, entitled “Authority to Act on Resignation or
                                              17
Declination,” provides the Hidalgo County Judge with the authority to order a special

election to fill the vacancy in office caused by Commissioner Handy’s resignation:

       Unless otherwise provided by law, the authority to act on a public officer’s
       resignation or an officer-elect’s declination is the officer or body authorized
       to make an appointment or order a special election to fill a vacancy in the
       office.

TEX . ELEC . CODE ANN . § 201.002 (Vernon 2010). Appellants further argue that they were

required to hold a special election by section 201.051(b) of the Texas Election Code. See

id. § 201.051(b) (Vernon 2010). This section, which is found in title 12, “Elections to Fill

Vacancy in Office,” and subchapter C, “Special Election to Fill Vacancy Generally,” is titled

“Time for Ordering Election,” and provides:

       (a)    If a vacancy in offices is to be filled by special election, the election
              shall be ordered as soon as practicable after the vacancy occurs,
              subject to Subsection (b).

       (b)    For a vacancy to be filled by a special election to be held on the date
              of the general election for state and county officers, the election shall
              be ordered not later than the 70th day before election day.

Id.

       In contrast, appellees contend that the procedure to fill the position is provided by

chapter 202 of the election code, “Vacancy in Office of State or County Government,”

which “applies to elective offices of the state and county governments, except the offices

of state senator and state representative.” Id. § 202.001 (Vernon 2010). Section 202.002

of the code, entitled, “Vacancy Filled at General Election,” provides:

       (a)    If a vacancy occurs on or before the 74th day before the general
              election for state and county officers held in the next-to-last even-
              numbered year of a term of office, the remainder of the unexpired
              term shall be filled at the next general election for state and county
              officers, as provided by this chapter.


                                             18
       (b)    If a vacancy occurs after the 74th day before a general election day,
              an election for the unexpired term may not be held at that general
              election. The appointment to fill the vacancy continues until the next
              succeeding general election and until a successor has been elected
              and has qualified for the office.

Id. § 202.002 (Vernon 2010). Construing the statutory scheme governing elections and the

plain language of the applicable statutes, we conclude that chapter 202, and not chapter

201, applies to the instant case.

       Other provisions elsewhere in the statutory laws governing elections reiterate the

directive that the vacancy of the position of a county commissioner is filled, following any

necessary appointment, at a general election rather than a special election. Specifically,

the election code’s mandate that the position be filled at the next general election is

bolstered by the local government code, which gave Ramirez the authority to appoint A.C.

Cuellar “until the next general election.” TEX . LOC . GOV’T CODE ANN . § 87.042 (Vernon

2008). Moreover, chapter three of the election code, which governs the ordering of

elections, allows the “county judge” to order a “general election for officers of the county

government.” TEX . ELEC . CODE ANN . § 3.004(a)(1) (Vernon 2010).

       Our conclusion is further supported by the analysis and conclusions contained in

several opinions rendered by the Texas Attorney General. See, e.g., TEX . ATTY. GEN . OP.

No. DM-172 (1992) (requiring an election to be held in conformance with the statutory

authorization for the election); TEX . ATTY. GEN . OP. No. MW-374 (1981) (stating that a

county judge or commissioners’ court is not authorized to call a special election to vote on

a county commissioner position when the regular election was enjoined but the injunction

was subsequently lifted); TEX . ATTY. GEN . OP. No. C-380 (1965) (concluding that the

commissioners’ court had no authority to call an election to abolish a hospital district); TEX .

                                              19
ATTY. GEN . OP. No. 0-2965 (1965) (concluding that there is no authority for a

commissioners’ court to call a special election to fill a vacancy in the office of sheriff).

Although the opinions of the Texas Attorney General are not controlling on the courts, such

opinions may be considered as persuasive authority, and in this matter, we find these

opinions persuasive. See Holmes v. Morales, 924 S.W.2d 920, 924 (Tex. 1996); see, e.g.,

HEB Ministries, Inc. v. Tex. Higher Educ. Coordinating Bd.., 235 S.W.3d 627, 661 n.148

(Tex. 2007); Comm’rs Court v. Agan, 940 S.W.2d 77, 82 (Tex. 1997); see also Bass v.

Aransas County Indep. Sch. Dist., 389 S.W.2d 165, 176 (Tex. Civ. App.–Corpus Christi

1965, writ ref’d n.r.e.) (“Opinions of the Attorney General are not binding upon the courts,

and are not judicial precedents, but are persuasive and entitled to consideration.”).

         We further note that the record before us contains a letter opinion rendered by

Texas Secretary of State, Hope Andrade, dated August 5, 2010, analyzing the specific

facts and issues presented in this case. After a full and thorough consideration of the

factual and legal background, Andrade concluded in her opinion that “[s]tate law provides

mechanisms for filling a county commissioner’s seat,” which “do not include the use of a

special election.” The Secretary of State’s opinion, like those of the Texas Attorney

General, is not binding on our Court; however, it provides persuasive authority on the

specific issues currently before us.

         After reviewing the general statutory protocol governing elections and construing its

plain language, we reject appellants’ contention that the code is ambiguous. In the instant

case, section 202.002(a) is applicable because Handy’s resignation was accepted2 on

         2
           The resignation of a county com m issioner becom es effective im m ediately upon acceptance. T EX .
E LEC . C OD E A N N . § 201.023 (Vernon 2010) (providing that a vacancy occurs on the date the resignation is
accepted by the appropriate authority or on the eighth day after the date of the resignation’s receipt by the
appropriate authority); see T EX . A TTY . G EN . O P . No. M-760 (1970); T EX . A TTY . G EN . O P . No. M-748 (1970).
                                                         20
March 12, 2010, which was prior to the seventy-fourth day before the general election to

be held on November 2, 2012. Section 202.002(a) of the code provides that if a vacancy

occurs in a state or county office “on or before the 74th day before the general election for

state and county officers,” in this case, August 20, 2010, then “the remainder of the

unexpired term shall be filled at the next general election for state and county officers, as

provided by this chapter.” TEX . ELEC . CODE ANN . § 202.002(a).

       Chapter 202 of the election code further specifies those persons eligible to run for

the vacancy of the county commissioner in a general election. Depending on the timing

of the vacancy, those candidates may include: persons who won primary elections as

provided in section 202.004; persons nominated by convention as provided in section

202.005; persons nominated by executive committee as provided in section 202.006;

persons qualifying as independent candidates as provided in section 202.007; or

alternatively, persons qualifying as write-in candidates as provided in section 146.021. See

id. §§ 146.021, 202.004, 202.006, 202.007 (Vernon 2010).

       Appellants contend, in short, that chapter 201 of the election code provides some

authority for the county judge to call a special election and that there is no law that prohibits

the county judge from calling a special election in these circumstances. Fundamentally,

appellants misconstrue the applicable standard of review—rather than looking for a law

which prohibits the county judge from calling a special election to fill the commissioner’s

vacant position, we must look for a law authorizing such an election. See City of McAllen,
221 S.W.3d at 893.       There can be no valid election without some lawful authority

supporting it because “the right to hold an election cannot exist or be lawfully exercised

without express grant of power by the Constitution or Legislature.” Countz v. Mitchell, 120

                                               21
Tex. 324, 333 (Tex. 1931); see Setliff v. Gorrell, 466 S.W.2d 74, 77 (Tex. Civ.

App.–Amarillo 1971, no writ) (holding that the right to hold an election, rather than being

inherent in the people, is dependent upon statutory authorization); Smith v. Morton Indep.

Sch. Dist., 85 S.W.2d 853, 857 (Tex. Civ. App.–Amarillo 1935, writ dism’d w.o.j.) (holding

that an election held without affirmative statutory authority is a nullity). In Countz, the

Texas Supreme Court considered the validity of a special election called by a county judge

and concluded that:

       The validity of the election in question can only be sustained upon the theory
       that the county judge has been vested by law with authority to order the
       same. We are unable to find any provision of law which authorizes the
       county judge to call the election described . . . and counsel for appellee have
       not cited us to any statute which attempts to confer such authority. The
       county judge has been authorized in various statutes to order special
       elections provided for, but there is no statute conferring general power upon
       the county judge to order special elections.

See Countz, 120 Tex. at 333. The supreme court thus concluded that the county judge

lacked inherent authority to order a special election. Id.

       The distinction between utilizing a special election, rather than the statutorily-

mandated general election, is significant. Chapter 202 of the election code specifies those

persons eligible to run for the vacancy of the county commissioner in a general election,

and in contrast, the special election called by Ramirez is to be a “non-partisan” election

open to “all candidates who file an application to be on the ballot.” In the instant case,

Handy’s vacancy occurred after the primary elections were held. Accordingly, under

section 202.006, the Hidalgo County Democratic Party convened a meeting of the Precinct

One party executive committee, which was comprised of duly elected precinct chairs, and

which nominated Quintanilla as the party nominee for Hidalgo County Commissioner,


                                             22
Precinct One on May 20, 2010. As such, Quintanilla is entitled to a place on the ballot for

the general election.

       Quintanilla contends that Ramirez has violated the election code, specifically, those

provisions in chapter 202 that require that a vacancy for the county commissioner’s

position be filled by general election. Quintanilla contends that the failure to call a general

election, as required by code, and the substitution of a special election to fill the vacancy,

causes him harm because he qualified for a position on the ballot in the general election,

as specified by section 202.006 of the election code, and non-qualified candidates will be

placed on the ballot if a special election is called. Based on the foregoing, we conclude

that Quintanilla qualifies under the express language of section 273.081 of the election

code as “[a] person who is being harmed or is in danger of being harmed by a violation or

threatened violation of this code.” See TEX . ELEC . CODE ANN . § 273.081. Further, in

balancing the equities presented, we conclude that the trial court did not abuse its

discretion in granting injunctive relief. In this regard, we note that “[t]he public interest is

best served when public offices are decided by fair and vigorous elections.” Francis, 186
S.W.3d at 542. Accordingly, we affirm the trial court’s order of August 12, 2010, granting

the temporary injunction.

                                       IV. MANDAMUS

       Quintanilla filed a petition for writ of mandamus regarding these issues in appellate

cause number 13-10-00454-CV. Mandamus is an “extraordinary” remedy. In re Sw. Bell

Tel. Co., L.P., 235 S.W.3d 619, 623 (Tex. 2007) (orig. proceeding); see In re Team Rocket,

L.P., 256 S.W.3d 257, 259 (Tex. 2008) (orig. proceeding). In order to obtain mandamus

relief, the relator must show that the trial court clearly abused its discretion and that the

                                              23
relator has no adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 135-36 (Tex. 2004) (orig. proceeding); see In re McAllen Med. Ctr., Inc., 275 S.W.3d
458, 462 (Tex. 2008) (orig. proceeding). A trial court abuses its discretion if it reaches a

decision so arbitrary and unreasonable as to constitute a clear and prejudicial error of law,

or if it clearly fails to correctly analyze or apply the law. In re Cerberus Capital Mgmt., L.P.,

164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding) (per curiam); Walker v. Packer, 827
S.W.2d 833, 839 (Tex. 1992) (orig. proceeding). To satisfy the clear abuse of discretion

standard, the relator must show that the trial court could “reasonably have reached only

one decision.” Liberty Nat’l Fire Ins. Co. v. Akin, 927 S.W.2d 627, 630 (Tex. 1996) (quoting

Walker, 827 S.W.2d at 840).

       Historically, mandamus was treated as an extraordinary writ that would issue “only

in situations involving manifest and urgent necessity and not for grievances that may be

addressed by other remedies.” Walker, 827 S.W.2d at 840. Now, in some extraordinary

cases, whether a clear abuse of discretion can be adequately remedied by appeal depends

on a careful analysis of the costs and benefits of interlocutory review. In re McAllen Med.

Ctr., Inc., 275 S.W.3d at 462. “An appellate remedy is ‘adequate’ when any benefits to

mandamus review are outweighed by the detriments.” In re Prudential Ins. Co. of Am., 148
S.W.3d at 136. According to the Texas Supreme Court:

       Mandamus review of significant rulings in exceptional cases may be
       essential to preserve important substantive and procedural rights from
       impairment or loss, allow the appellate courts to give needed and helpful
       direction to the law that would otherwise prove elusive in appeals from final
       judgments, and spare private parties and the public the time and money
       utterly wasted enduring eventual reversal of improperly conducted
       proceedings.

Id. at 136.

                                               24
       Mandamus jurisdiction over this original proceeding is delineated by section 273.061

of the Texas Election Code:

       The supreme court or a court of appeals may issue a writ of mandamus to
       compel the performance of any duty imposed by law in connection with the
       holding of an election or a political party convention, regardless of whether
       the person responsible for performing the duty is a public officer.

TEX . ELEC . CODE ANN . § 273.061 (Vernon 2010); see, e.g., In re Torry, 244 S.W.3d 849,

851 (Tex. 2008) (orig. proceeding) (per curiam). The election code further provides that

“[t]he performance of a duty placed by this code on an officer of a political party is

enforceable by writ of mandamus in the same manner as if the party officer were a public

officer.” TEX . ELEC . CODE ANN . § 161.009 (Vernon 2010); In re Cahill, 267 S.W.3d 104, 105

(Tex. App.–Corpus Christi 2008, orig. proceeding); In re Dupont, 142 S.W.3d 528, 531

(Tex. App.–Fort Worth 2004, orig. proceeding).

       By petition for writ of mandamus, Quintanilla urges this Court to issue a writ of

mandamus which: (1) compels Ramirez to order a general election on November 2, 2010

for the position of Hidalgo County Commissioner Precinct One; (2) compels Ramon to do

all things necessary to conduct the general election; (3) prohibits persons who have not

complied with the requirements of chapter 202 of the Texas Election Code from entering

their candidacy for the position of Hidalgo County Commissioner Precinct One; (4) compels

Ramirez and Ramon to place relator’s name on the ballot in the general election for the

office of Hidalgo County Commissioner Precinct One; and (5) compels Ramirez to vacate

his order that a special election for the for the position be held on November 2 allowing any

duly qualified resident of Hidalgo County, Texas to place his or her name on the ballot even

though said person has not qualified as a candidate pursuant to either chapter 202 or


                                             25
chapter 146 of the Texas Election Code.

       Based on our actions in affirming the trial court’s orders denying the plea to the

jurisdiction and granting the temporary injunction, all relief sought in the petition for writ of

mandamus has been granted. Accordingly, the petition for writ of mandamus is moot. See

In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A

case becomes moot if a controversy ceases to exist between the parties at any stage of

the legal proceedings. . . .”); State Bar of Texas v. Gomez, 891 S.W.2d 243, 245 (Tex.

1994) (stating that, for a controversy to be justiciable, there must be a real controversy

between the parties that will be actually resolved by the judicial relief sought). Therefore,

we dismiss the petition for writ of mandamus as moot.

                                       V. CONCLUSION

       In summary and conclusion, we GRANT Quintanilla’s “Unopposed Motion for

Consolidation” and his “Unopposed Motion to Accelerate and Give Precedence to Relator’s

Application for Writ of Mandamus.” We AFFIRM the trial court’s order denying the plea to

the jurisdiction in appellate cause number 13-10-00449-CV and, likewise, AFFIRM the trial

court’s order granting the temporary injunction in appellate cause number 13-10-00450-CV.

Appellants’ “Motion to Stay Temporary Injunction” filed in appellate cause number 13-10-

00450-CV, previously carried with the case, is DENIED. The petition for writ of mandamus

in appellate cause number 13-10-00454-CV is DISMISSED AS MOOT.



                                                           ___________________________
                                                           GINA M. BENAVIDES,
                                                           Justice
Delivered and filed the
20th day of August, 2010.

                                               26
27